 

DM FILES TBE

—— RECEIVED  —" egpyY

JUN 2 4 2021 (

    

 

 

:
B
:
j

 

 

 

 

 

 

 

Petitioner (include the name under which you were convieied)

Loty A Siubhe7e

Respondent (authorized person having custody of petitioner}

vy

 

The Attorney General of the State of: fi 6 CERI R- pba, Y COLOR Littl
*

 

 

ep
*

PETITION

(a) Name and location of court that entered the judgment of conviction you are challenging:
Cheete 06 thee Sijsteate Clute it tips Couk yf

Lb wd. Tetherso “
Khitan, Al PCOS

(6) Criminal decket or case number Gf you know):

(a) Date of the judgment of conviction (if you know): fo- ZB > Af

(b) Date of sentencing: (-10-¢3

Length of sentence: £0 wv IS.

In this case, were you convicted on more than one count or of more than one crime? (a Yes Oo Ne

identify all crimes af which you were convicted and sentenced in this case:

fest i0 DE Cait till Cg
L20LSCSS 10.4) Oe aug fariya herald.

(a) What was your plea? (Check one)
Q)} Not guilty Oo ©) Nolo contendere (no contest)

A

GO @) Guilty Oo (4 lnsanity plea

Page 2 af 16

AG 241 (Rev. O17) CV21-01075-PHX-DLR--CDB
PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF GLEBE fF | STRICT COURT
HABEAS CORPUS BY A PERSON IN STATE CUSTODY | HOT OF ARIZONA
- — Ee DEPUTY |
United States District Court Distriet:
Warne (under which you were convicted): Docket or Case No.:
Loty 4 Sidb Tia! _ VL Bil OCI Le
& , o, r7 ,
Place of Confinement : 477 2° 54a 42 Lf od Cini WK. Prisoner Mo.
Ye hf, L L g YORI ie E KS ‘ & LAO ES (IK. BIIP a am
Lind bith, At ES3¢9 BBZSSS
AQ 241 (Rev, G17)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to? Wa

ée) If you went tgtrial, what kind of trial did you have? (Check one)
oy Judge only

Did you testify at a pretrial hearing, trial, or a post-trial hearing?
CF Yes wv No

Did you appeal from the judgment of conviction?

wes C No

if you did appeal, answer the following:

(a) Name of court: Lol UF Liles Sbiht, LF Kh town.
ib) Docket or case number (if you know): Lp Sth - te 19 L661

(6) Result: Lewiedl

(d) Date of result (if you know):

(e) Citation to the case (if you know): — .
(Grounds raised: 7 Car Joe Chok the-_ Se wLbtit- Ctr fm
WEES Cv? CM OWI/G thet LO ttw-b, Mg LIL tl pthikével-
pa tight fo Tete pepresea’itiee) tit Crtek, tiled
te Stele, lus tibrary reluscet fo titer. F had
LLLCE SS Ler! SO WIS UU 6p A bir Le He fH0W €_s Ale,
ply Abtey ds Metis f Ady Ltr de CuSfe.

(2) Did you seek further review by a higher state court? O Yes @_No
if yes, answer the following:
(1) Name of court:
(2) Docket or case number (if you know):

(3) Result:

Page 3 af 16
AG41 (Rev. O17)
(4) Date of result (if you know):
(5) Citation to the case Gif you know):

(6) Grounds raised:

(i) Did you file a petition for certiorari in the United States Supreme Court? Yes i No
If yes, answer the following:
(1) Docket or case number (if you know):

(2) Result:

(3) Date of result (if you know):

(4) Citation to the case (if you know):

10, Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? C Yes ja No

Li If your answer to Question 10 was “Yes,” give the following information:
(a) (1) Name of court:

(2) Docket or case number (if you know):
(3) Date of filing Gf you know):
(4) Nature of the proceeding:

(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
% Yes & No
(7) Result:

Page 4 of 16

 
"AO TAL (Rev. 09/17)
(8) Date of result Gf you know):
(b) If you filed any second petition, application, or motion, give the same information:
(1) Name of court:
(2) Docket or case nuarber (if you know):
(3) Date of filing Gf you know):
(4) Nature of the proceeding:

(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
Yes jf No
(7) Result:
(8) Date of result Gif you now):
(c) If you filed any third petition, application, or motion, give the same information:
(1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:
(5} Grounds raised:

NS Page Sof 16
AG 241 (Rev, 0/17)
(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes i No
(7) Result:
(8) Date of result (if you know):

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?
(1) First petition: ) Ves fo Wo
(2) Second petition, OF Yes @ No
(3) Third petition: © Yes No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not;
}

shy Cote ial» tt CUE.

12, For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground. Any legal arguments must be submitted in a separate memorandum.

CAUTION: To proceed in the federal court, you must ordinarily firat exhaust (use up) your available
staie-court remedies on each ground on which you request action by the federal court. Alsa, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

crounnone: 47% Mdtod babe

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim):

*

Yhe. OK cbt tleglta. (Matec the howe. wiile, the bWe.
BAG BZ Levee nd epi le Ze. elo tlee oY K kplowelibia 40 ths
Ubi ‘oly Searck. the. big VWioli tis Aly Sigh 4b Drie,
bette, 7 twas Apres bed ee frrlicé. piper” Ex A, b4 Ay
Ohieed: tr eglih, sed einer. Pettirs ibifiadk CP
Lyi | ‘ . a .

(b) If you did not exhaust your state remedies on Ground One, explain why: Oi bt LOG ltl. (itl
fer, Lins Lesbipiod! ct £ tree VA TT Siu te lh Mo lf Ox? Le CLE. LOM
4O Ke, “he Le Ibs, te, baleey birt tpt tet beel, Kir t Lid
ftitk Fret. Chtp tel. “y Lral theraey tit! pd thee 2
VA Kb red Lor et! tes LEAKE ftwlé LULA, eT Ku
Uhiy bitte IL bh UD bony (SLOES . Ly Clas oT, GCF a
Ghjaet. tw tak $b bin thy Cte Ce) bat,

Page Gof 16
"AO 241 (Rev. 09/17)
{ec} Direct Appeal of Grouad One:

(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes s No

(2) If you did not raise this issue in your direct appeal, explain why: og ty Lp af O- SOinY Ct fo.

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
CO Yeo No
(2) If your answer to Question (d)(1) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case mumber (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if availabie):

(3) Did you receive a hearing on your motion or petition? GO Yes f No
(4) Did you appeal from the denial of your motion or petition? C} Yes @ No
(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? Yes F—No
(6) Lf your answer to Question (d)(4) is “Yes," state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(7) Uf your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

He. pethenvc. dit woe Kor tw) 4 Shite
(Ste, 400 Fo CIFVECCE berg ler BRM Per hipl
terhiel th Crud. This it te Wipe wy Ln) pct
ply Ditch Mypypeal tblerneg Shasel © elec”

Page Tof 16
“AQ 241 (Rev. 09/17)
(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One: 7, we.

GROUND TWO: frijyer€el Leppert

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Citar. the fohee, Gtr ¢- (Eck, Be 6) {HOSE Ol Geek
the Molo Cyl Kis Li) ge be brtry KOO inl Liphoulér. hint
I-56-LOIW [Led fiyerisp he Le Ech deface. Vel set)
A ficcccl Like. COS LB ts at orbve Fico. pte. whe thel (Dbtre-e- Spit
th phi) Shite rles pe Cio lick Ota tet. bre eghe Lk Sbalod
Ke. L00k. LiL. hivfra- LOKE CiutireTixo Lhe fliccd LLO. hike we
the blue. bag. bith thet the Jany Jas hae. Mts Wd igek Lo hive.
bib thtove eal. Move. tis 6. lity bane. Kirt, pbb LUCIE.
(b) Lf you did not exhaust your state remedies on Ground Two/ explain why: The. fe Lhe Aw a, ra
ok’. Li Mine. LOL Lo paue. Wier. Do be DV COM Oe (GUE. ae
ite berks bejbscd th byail

ic} Direct Appeal of Ground Twe:
(1) If you appealed from the judgment of conviction, did you raise this iseue? Cl Yes p—No

(2) If you did not raise this issue in your direct appeal, explain why: PpAtbl— lite Chet L.

(ah Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
[J Yes &-No,
-(2) Lf your answer to Question (d)(1) is "Yes," state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

Page 8 of 16
AQ 241 (Rev. 09/17}
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? Yes @ No

(4) Did you appeal from the denial of your motion or petition? i Yes GZ No

(5) Lf your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? ©) Yes B—No
- (6) Lf your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(7) Uf your answer to Question (d\(4) or Question (d)(5) is “No,” explain why you did not raise this issuc:

Thee fehl ica OL hcl Mt Late) Ret) Fb stile fC»
Ly. fo bhi tt. hie. sil Ais flig Lethe th tif
yhis 1) the Sve. rly Artrd tise! ,hrech kyla!

Li Lhvab Shiv) LL Gi vit!

(e) Other Remed#és: Describe any other procedures (such as habeas corpus, administrative remedies, etc.} that you

have used to exhaust your state remedies on Ground Two :

GROUND THREE: ths } Je OAS Se Ges LOE col

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

lok hiorel- Sid VET I~ hit Luly LA. YF OS Chr” Lidl bre.
Wit tather the leet THEY 71 tu) Eat tow Exit, ChpP Ris ai!
te ttt ti Kop pivech Koptel tlleruey Shiota kive. achleunl
whe fuiteckt flo lod wwvAthe Veh tha Corr h tOAC
bitty te thee. (vd. agonde we. Likibit b

Page Gof 16
‘AQ 241 (Rev. 09/17)

(b) If you did not exhaust your state remedies on Ground Three, explain why:

()

(a)

Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue? & Yes G Ne

(2) If you did not raise this issue in your direct appeal, explain why:

?

Post-Conviction Proceedings:
(1) Did you raise this issue through @ post-conviction motion or petition for habeas corpus it a state trial court?
Yes O No

(2) Lf your answer to Question (d)(1) is “Yes,” state:

Type of motion or petition: Lulodlec!, Leki how fir Lis bhlisy, Malt ree
Name and location of the court where the motion or petition was filed: Z, Ne iy fe C7 al, Zz Lb. Sc GOS til
Lol” phe ito Lt octedy Lhté td. Jer ort tel Jb t AE L£SEOCR
Docket or case number (if you know):

Date of the court’s decision: |

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? C Yes Pro
(4) Did you appeal from the denial of your motion or petition? ; a Yes fl No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue inthe appeal? OF Yes Abo
(6) If your answer to Question (d)(4) is “Yes,” state:
Name and location of the court where the appeal was filed: “, ler kh a x SV page a Le Cr &-
Mantipe Coty LOI ve Fe oyytw bac Ae. ¥S O07
knows LL COf 4S OU 18 8 G00
Date of the court's decision: Ly f KE’ Lod LA LOUIE hewsiv,

Result (attach a copy of the court's opinion or order, if available):

Docket or case number (if y

Page 1Oof 16
“AO 241 (Rev. 09/17)

(7) If your answer to Question (d)(4) or Question (a5) is "No,° explain why you did wot raise this issue:

te) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, otc.) that you
have used to exhaust your state remedies on Ground Three: fe Aiki Ke KE a lev OEP S
dae. to le (litona yrus J Led 09

GROUND FOUR! pv, tee bve- Bis tlinte. CF Conse /

lintl fobebet tal etlin thick

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Lob tases, Muietias trty Kil, Chl, COM SIE Lhi9, bk.

Gr StashivitG, bith Che Shale, utetl deo behith. -
Megs), lo awiwe, thal thy psive Shiwtl hive, bile! bitgl>
tl? erjLd Jit ORhte ge ti KOS ALE BAG Jbl Mtrtt Ly bt
OE peeiocbkive, tt bite, C76 Mitta fe, til fu lle Latice)
phi lortlerke, Pr. Prt biixel tly has Lick, fie Tar
Caw 0, Well tucler thle. [oo |

(b) If you did not exhaust your state remedies on Ground Four, explain why: I JS he & , Leh wt Ale Kite
Lp the. teh. be Mecle. fer Stabee. Katiets brick tint
ti kdl fir a Lew oe ke OC. LLLInS ES ph, Mra t/ sibles, é
ful VA KO 0, Minty LE. Let Ce/, LF fe Cate LEE C2.
by the Lrte 1 Gott tated. ti the Kehics WA Lite ta tind

ie} Direct Appeal of Ground Four:

(1) If you appealed from the judgment of conviction, did you raise this issue? Oo Yes PLNo
(2) If you did not raise this issue in your direct appeal, explain why: Ley f whe LGira Ltt je

fd) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
ig_Nes CO No
(2) If your answer to Question (d)(1) is "Yes," state.

Type of motion or petition: ph hie ; Jf pi tOispi ye Liew fuk Cerne
V8 Ve

Page It of 16
“AO 241 (Rev. 09/17}

Name and location of the court where the motion or petition was filed: “Ly tes ME tYEL (Lb. Si LV) ‘yp, “.
Louk. Afi ivefle Loin, LC, ft Toh aren fu ae di Z FIUE
Docket or case number (if you know) 7] FONE OCU? ES EL uf

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? , O Yes JEno
(4) Did you appeal from the denial of your motion or petition? en’ es O No
(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? (© Yes geo
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

fe) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four: Jo L! Li Ae for Lo avd, te

Page l2of 16
" AO 241 (Rev, 09/17)

3.

Please answer these additional questions about the petition you are filing:

(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? Q—Yes Ne
if your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

ib) Is there any ground in this petition that has not been presented in sonmte state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

Have you previously filed any type of petition, application, or motion ina federal court regarding the conviction
that you challenge in this petition? Yes No

if "Yes," state the name and location of the court, the docket or case aumber, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? O Yes SLNo
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.

Page 13 of 16
AG 241 (Rev. 17)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One: / //)

GROUND wee: (Je...

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Yle, -etitiortihe tid Chi gid tlh Ppssetite LE AMalglt th

Hes. tie! ChE De, Sti hog LE bh (2 oy We LEER,
LtintO. LCL sS fa Ytys LPR, ehplie CAMINO LE. OL k. See.»

xk VbAB). Yh. birtut be. Seehish Tile» AALS SOI EA
dle Laticlee, tub the. thet pL 07 giieah) tid patie, ME,

Lhau big. He. ip, tev Cindy Cleve thie 2 Gtt Li tty feel.
lbw

ve. Uhe LOA lanes Misch: Lhave hie thage till pulse

Sit OF CMowtpligis) GAYS. tee Cas? Jilitle,
(b) Lf you did not exhaust your state remedies on Ground Twa’ plain why: ST SE A wh ME Lit h- Xb

lhe Liutt- fo Kee loch, Ko bide, pilthis Boek tet! libel,

Ot te Ctrl let Frbb. CitsStt 4, Py Lal tA brad kipltel bliin

Libel tiie. Ce Sinlt, liek.

(¢)

(a)

Direct Appeal of Ground ‘Meee: Five-

(1) If you appealed from the judgment of conviction, did you raise this issue? Go Yes No

(2) If you did not raise this issue in your direct appeal, explain why: THE, ‘they L WO, LL. fpf A wee.
LE Ctarnspal tutl soiecserees pte geet.

Post-Canviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
&-¥es © No

(2) Lf your answer to Question (d)(1) is "Yes," state: -

rwpeotmotoneeseiton §— Lh pew Kr Pare Lturnchtw se lrel

Name and location of the court where the motion or petition was filed: Lio i. VA é we Ls AL DO

Sporn. lick: bheriteg liteby (0 be. Vi bbijen)

fue. fll PLO02 a

Docket or case number (if you know): Z. fo FE d- Lit Of P- tL

Page Gof 16
“AO 241 (Rew. 69/17)

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? GO Yes
(4) Did you appeal from the denial of your motion or petition? Ch Yes
(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? Yes
(6) If your answer to Question (d}(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

ia. No
Mes

(7) if your answer to Question (d)(4) or Question (€)(5) is "No," explain why you did not raise this issue:

. Ly th Lie Lat (tt EF1 th. thak Lip Lie J ttt LE!

td Kil forech tiie phtireby Se Let, Lit é. Clete

tt Lalaceble.. Cth.

fe} Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
have used to exhaust your state remedies on Ground Two |

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.,):

Page Sof 16
"AO 241 (Rev. OF

16.

17.

Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging:

(a) At preliminary hearing:

(b) At arraignment and plea: hchtod Lohr blsvj? (adtinvery Cevnte/)
har PAL
(c) At trial: fhadlh Pid Sc fii CLS yD
E70 tv JAckttx! Slrtefe Sohe. we iS hh HE FS 00
(d) Ai sentencing: fw Are A Se. Ki? CMTS YP
bio th Fackiees Séree’~ Sole. Yois, fhe AL PS 005
() On appeal: pick & “iy Gh» |
£06 Ww. Ticksew fleeok. forte. ere Fla. M2 SSoiz
Gy In any post-conviction proceeding: WA of /. , L ree CS.

(g) On appeal from any ruling against you in a post-conviction proceeding:

fro Ler Cely A. Liab EF
Li Ba. LGEF JS be Curse LZ SS BGI

Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes Gf No

(aj If so, give name and location of court that imposed the other sentence you will serve in the future:

(b) Give the date the other sentence was imposed:

(c) Give the length of the other sentence:

(d) Have you filed, or do you plan to file, any petition that at challenges the judgment or sentence to be served in the
future? O Yes OF No

TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

Page id of 16
' AO 241 (Rev. 09/17)

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

an) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(B) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

Pape 15 of 16

 
"AO 2di (Rev, 097175

(2) . The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief: Joe L “4 tp bel LD iL toe Lf! Le,
tlhe T76 tel 10 YI See Leated C0 Cicetre intl
SE CCASE.. A, ad Ly cutback

entitled,

or any other relief to which petitioner may

Signature of Attorney (if any)

| declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on 6-6-2 / (month, date, year).

Executed (signed) on bf £ - ZC ; (date).

    

Yo

If the person signing is not petitioner, state relationship ta petitioner and explain why petitioner is not signing this petition.

Signature of Petitioner

Page 16 of 16
 

 
 

incident Numbet CFS Incident #

 

 

PHOENIX POLICE DEPARTMENT (0723) 201800002264347 zoieb2eiS7
Incident Report Repan Type

inciclent Supplement " fpsge 1 of 2

 

 

 

 
 
  

 

 

 

Dals/ lime Occurred a “Date / Time Reported
12/09/2016.09:23 ia 12/05/2016 09:26 42/09/2016-09:26
Uriknown Suspects] ‘Victims |. -Clher Persons Vehicles. Items. | Evidence Count | Leoka Count [> Related Report#

 

 

 

 

 

 

 

 

 

 

Arson Gade | Damege Value

     

  
    
     
   
 
 

. | . +.
a Arson ‘Retaled | Bis Crime. a Gang liwolved [loom ic

  

| Squad
718
Siwation Found : : ‘T Status
: OPEN

Clearanca Disposition:

 

 

 

’ Thovalieh Given By Dispatcher

Sireet Address
S240 ETHOMASRD.
city

 

“ee = eo
UNITED-STATES OF AMERICA TUSA) __

 

 
   

  
   

/ {Reporting Officer
\ JWEIGLER JR. RORERT_ Z

eee.

Narrative Information

SEE RELATED CRIMINAL DAMAGE REPORT IR #201600002264218 INVOLVING SUSPECT GORY SINGLETON THAT

OCCURRED APPROXIMATELY 20 OR SO MINUTES PRIOR TO THIS AGGRAVATED ASSAULT REPORTANVESTIGATION
INVOLVING SAME SUSPECT CORY SINGLETON,

OFFICER'S INVOLVED: I oO
GEFICER MCNEAL #7457, OFFICER. PECKINS #8111 AND ME.

ON 120916 AT APPROXIMATELY 0925 HOURS, OFFICER MCNEAL #7457 AND:| RESPONDED TO AN EMERGENCY HOT
CALL OF AN UNKNOWN TROUBLE/SUBJECT WITH A KNIFE CALL AT THE SHELL GAS STATION AT 3210 E THOMAS
ROAD, WE WERE DRIVING WESTBOUND ON PINGHOT'WHEN. DISPATCH ADVISED US OF THE SUSPECT

DESCRIPTION BEING A BALD B/M, WEARING GLASSES AND A.DARK BLUE JACKET AND WAS CHASING THE VICTIM
WITH A KNIFE AND NOW IS FLEEING EASTBOUND ON: PINGHOT.

AS WE WERE DRIVING WESTBOUND WE OBSERVED SUSPECT CORY SINGLETON, B/M, DOB 031770, WHO WE HAD
JUST HAD CONTACT WITH ABOUT 15-20 MINUTES PRIOR REGARDING A CRIMINAL DAMAGE CALL AT 2922 N. 35TH
STREET (IR #201600002264218). SUSPECT CORY WAS OBSERVED THROWING OBJECTS ATA WINDOW, CAUSING

DAMAGE.TG THE WINDOW. DUE TO THE ViCTi 1M OF THE CRIMINAL DAMAGE NOT DESIRING PROSECUTION, CORY
WAS FREE TO LEAVE,

OFFICER MCNEAL AND | STOPPED AND ‘CONTACTED CORY, DETAINED AND HANDCUFFED HiM BEHIND us BACK
FOR OFFICER SAFETY. CORY WAS ASKED WHERE HIS: KNIFE WAS AND HE SAID IT WAS IN HiS BLUE BAG. WHEN |
HAD STOPPED CORY EARLIER; EASED HIM DOQWN FOR’ WEAPONS AND FOUND A SILVER FOLDING G KNIFE: IN HIS
RIGHT HT FRONT POCKET AND AND PLACED D THE KNIFE IN THE BLUE BAG.

4, pertameaprttres te

 

 

CORY IMMEDIATELY. BEGAN TO TELL US THAT THE IE OTHER G GUY HAD A A KNIFEISO HE PULLED T COR et QUT.
BECAUSE HE ROLLE JUSTIFIED. WHILE WE. E WERE ¢ QUT WITH CORY, OF FIC

 
   
  
    
  

AT THE SHELL GAS STATION OEFICER MCNEAL CONT)
INTERVIEW HIM AND TO VIEW SURVEILLANCE VIDE

SaeaeTe Se Steet eee +

 

WHILE | WAS BEGINNING THE BOOKING PROCESS 1 WAS STANDING NEXT TO OFFICER MCNEAL WHO SEARCHED
CORY'S BLUE BAG INCIDENT TO ARREST AND FOUND A GLASS PIPE WITH A LARGE SUBSTANCE BELIEVED TO BE
METHAMPHETAMINE. HE ASKED. CORY WHAT TYPE OF DRUGS HE USES WITH THE PIPE AND CORY TOLD HIM THAT
HE SMOKES METHAMPHETAMINE {OFFICER MCNEAL ALSO. FOUND-A. KNIFE THAT IS DESCRIBED AS HAVING A
BRASS KNUCKLE STYLE WITH A-KNIFE EDGE AS HAVING A ROUNDED SHAPE. | MEASURED THE KNIFE AND FOUND

THAT FROM TIP TO TIP THE KNIFE WAS 8 INCHES, HOWEVER, MEASURING THE ROUNDED (SHARP EDGE) SHAPE OF
THE KNIFE SHOWED | Iv WAS. 10 INCHES}

 

ee 0020

 
 
  

  
   
      

660002264347

PHOENIX POLICE DEPARTMENT (0723)
incident Report

Type
Supplement

     

4

7 Time Reported
2/09/2046 (

a 3

      
    
   
 
   
    

 

    

Date-/ Time
1

  

 

Number

NCIC Number

BLUE BAG CONTAINING SUSPECT CEOTHING, MISC PAPERS, JACKET, GREDIT CARD

  

Site
AIN VIEW

‘By

BAG GONTAIN
Drug Type

  

Measurement

 

Date-Recovered

i

  

~smmment. ‘
GLASS PIPE CONTAINING:A USEABLE AMOUNT OF SUSPECTED METHAMPHETAMINE

“ON 12/09/2016 AT. $926 6 HOURS | RESPONDED TO. AN EMERGENCY RADIO CALL OF A SUBJECT T WITH A KNIFE CALL AT
THE SHELL GAS STAI ION AT 3210 E THOMAS ROAD. | WAS DRIVING WEST BOUND ON PINGHOT APPROACHING 32
3TREET WHEN THE-CAEL SAID THE BLACK MALE SUSPEGT WITH GLASSES AND A BLACK JACKET WAS FLEEING

EAST BOUND ON PINGHOT. JUST AS THE BROADCAST WENT OUT | DROVE: PAST HE SUSPECT WHO I KNEW AS COR.

SINGLETON. FIFTEEN MINUTES PRIOR TO THIS GALL | WAS ON ANOTHER CALL OF CORY THROWING A ROCK

THROUGH SOMEONE'S WINDOW. CORY WAS NOT ARRESTED.FOR THAT INCIDENT BECAUSE THE VICTIM DID NOT
WANT TO PROSECUTE,

OFFICER WEIGLER AND | CONTACTED GORY, AND DETAINED IMP
INVESTIGATION AND FOR OUR SAF ‘NA

WAS AND HE SAID IT WAS IN: 3. IFE-
A, SMALL'SILVER FO DING KNIFE WHICH 1 COULD SEE IN HIS UN, UNZIBPED BAG. CASO SEL TET SAID THE OTHER.
GUY HAD ARNIFE 80 HE POLLED HIS KNIFE OUT. WHILE WE WERE MAKING THIS. CONTACT OFFICER PECKINS #6314
MADE CONTACT ARROLL. FOR INFORMATION ON BRIAN'S INTERVIEW, REFER TO THE
ORIGINAL REPORT AUTHORED BY “OFEICER PECKINS.

WHEN | STOPPED WITH CORY OFFICER WEIGLER #6314 WAS THERE WITH ME IN A SEPARATE PATROL CAR.
IG HM

 
 
 
 
 
 

 

 

THE victim MENTIONED THE MANAGER AT THE SHELL GAS STATION: SAW: WHAT. HAPPENED. SO.LWENT TO THAT

‘LOCATION A AND CONTACT ED HM WITH ARNE A RYAN SAl SAID. THE FIRST cia TOUTES CAME It IN? TORE E SAYING
AINDS

  
    
 
 

acnrreeeisn ea eae Te

 

 

SEAM Te HOH a LIKE He was SOAPS ING G THE KNIFEBOT T eorooab
(ED THE VIDEO'FROM THE STORE WHICH WAS ALSO MPOUN

   

 

) OF THE. VIDEO ESA\ ION THE CLERK WAS REFERRING 70 Here HE
C T “OF HIM TO: POSSIBLY COLLAPSE THE KNIFE: ie

Pe aw Rg or i
it - A J

    

fe ee fae gids gb ie Some treet

| ee eueb. CORRS at NUE BAG INCIDENT: TO ARREST AND LOCATED A GLASS PIPE WTIH A RESIDUE CLUMP IN THE
BULB PORTION. CORY WAS ASKED WHAT DRUG HE USES WITH. THE PIPE AND CORY SAID: HE SMOKES ,
METHAMPHETAMINE. THIS PIPE WILL BE SUBMITTED TO THE CRIME LAB TO TEST FOR A. USEABLE AMOUNT OF
METHAMPHETAMINE. =~

i 1ALSO LOCATED A KNIFE WHICH WAS HALF MOON SHAPED WITH THE HANBLES BEING BRASS KNUCKLES IN
NATURE WITH FOUR FINGER HOLES. THE BLADE WAS.GURVED AND HAD A SMALLER LOWER SECTION’ AND A
LARGER BLADE ON TOP. DIGITAL PHOTOS WERE TAKEN. WITH THIS KNIFE NEXT TO:A TAPE MEASURE TO SEE THE

  

 

 

  
  
 
   
   
 
 
    
 
 
  
 

os
 
backpack? ince —
i if. org, MS

 

 

28

 

A. + -- in the -- in the blue bag --

Q. So what was the Defendant's answer to your
question about where the knife was?

A. I believe he told me it's in the blue bag.

Q. Okay. And where was the blue bag in relation to
the Defendant?

A. He was carrying it when he was contacted, and

then | we just had him set. it down on “the sidewalk.

Q. Okay. So within a few feet of him -- of him?

A. Right.

Q. All right. And: what was the purpose of you
asking him where the knife was?

A. Because I knew he had a knife on him from the
previous contact.

Q. Okay. Is that a Safety concern for officers when

you! re > dealing with civilians?

A. It..is.
Q. Okay. And when you saw the -- what kind of knife
was it -- let me start there -- that you saw in the

 

A. It was a folding knife he had, and he had another

 

. ~ , -
larger knife.) a

- But you specifically saw the small folding

knife in the backpack?

A. I did.

 

 

 
 

 
10
11
12
13
14
15

16

17

18

19

20

ai

22

23

24

25

Lt = £57 Fe oy ©
0 Re FOr SB 32
182 3t ged

Si of TF PAIS fun we Lec) Liat EP Oe
No. 1, you can get up and make a statement and

the State can then cross-examine if you wish to do so.
If you want do that through question and answer,
and you, as advisory counsel asking are those questions, I
will let you do that in that circumstance. This is a
Little bit of an unusual circumstances. |
But I'll let you talk with the State and you can
see where you guys stand in terms of if he chooses to
testify.
-I do know that I have a 609 pending out there.
But I'm not going to decide that until he decides to
testify, or if doesn't, because I think he's a Category 3.
offender. So the State is alleging that he has multiple
felony convictions.
(Ms. DERANGO} He has multiple convictions,
Your Honor. Only one would be eligible for sentencing.
| THE COURT: Okay.
MR. SCHLICKSUP: That's it, Your Honor.
THE COURT: All right. We'll see you Wednesday

morning at 10:15.

. MR. SCHLICKSUP: Thank you, Your Honor.

 

Ta apg fe saree ana he Tetons

(WHEREUPON, the proceedings were concluded at
11:11 a.m.)

* oF KF RK K OK
